EXHIBIT 10.27.1
WESTERN REFINING, INC.
AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
               This Amendment No. 1 to Employment Agreement (the “Amendment”) is
effective December 31, 2008 (the “Effective Date”) by and between Western
Refining GP, LLC (“Western”) and Mark Smith (“Executive”) and confirms the
following Amendment No. 1 to Employment Agreement:

  1.   The following paragraph shall be added to the end of the “Change in
Control” definition set forth under Section 1.1:

               Notwithstanding any other provision set forth in the Agreement,
for purposes of any amount or award that is subject to Code Section 409A, a
“Change in Control” as defined above will not be treated as a change in control
unless it also is a change in control as defined in the regulations issued under
Code Section 409A.

  2.   Except as expressly modified by this Amendment, the terms and conditions
of the Agreement remain in full force and effect.

                  WESTERN REFINING GP, LLC                       By:   /s/ Paul
L. Foster
 
        Name:   Paul L. Foster         Title:   Chief Executive Officer        
              EXECUTIVE                       By:   /s/ Mark Smith
 
        Name:   Mark Smith         Title:   President — Refining and            
Marketing    

 